Opinión disidente emitida por el
Juez Asociado Señor Martín
con la cual concurre el Juez Presidente Interino Señor Pérez Pimentel
San Juan, Puerto Rico, a 20 de octubre de 1972
Disiento de la opinión emitida por el Tribunal en el día de hoy en este caso. La doctrina sentada en el caso de Ocasio v. Díaz, 88 D.P.R. 676 (1963) citada por el tribunal en su opinión de hoy y por el juez de instancia en sus conclusiones de derecho, es como sigue:
“Toda declaración judicial del status de hijo se fundará en la comprobación del hecho de la paternidad natural o biológica, sin importar la fecha ni las demás circunstancias del nacimiento, bastando que dicha paternidad se pruebe satisfactoriamente, bajo las normas usuales de evidencia, de acuerdo con la preponderancia de las pruebas y conforme a conclusiones que, tomando en con-sideración las circunstancias concurrentes en el caso, representen el balance más racional, justiciero y jurídico en la resolución del pleito.” (Énfasis suplido.)
Aplicando la norma jurídica del caso de Ocasio el juez de instancia determinó como cuestión de hecho que la comproba-ción del hecho de la paternidad no fue satisfactoria. Y, por ello dice que la prueba que tuvo ante sí de la parte demandante no le satisfizo. Se refiere a los testimonios de la demandante y de su madre. El conjunto de la prueba oída me hace creer que el juez de instancia encontró que la prueba de doña Gregoria debió haber sido fortalecida por no haberle conven-cido la que tuvo ante sí. La redacción de las determinaciones de hecho no es la más feliz, pero del conjunto de ellas no puedo llegar a otra conclusión de qué cuando el juez de ins-tancia habla de que “[N]o hay corroboración alguna al *904testimonio de doña Gregoria sobre la supuesta relación de concubinato con el demandado.”, se refiere a la comprobación del hecho de la paternidad a que se refiere el caso de Ocasio. (Énfasis nuestro.)
El propio juez de instancia al hacer sus conclusiones de derecho expone la norma del caso de Ocasio la cual permite que se compruebe la paternidad satisfactoriamente bajo las normas usuales de evidencia. De acuerdo con la Ley de Evi-dencia la evidencia directa de un testigo que merezca entero crédito es prueba suficiente de cualquier hecho. 32 L.P.R.A. see. 1661. La premisa en que se basa la referida disposición es que el testigo debe merecer entero crédito al juzgador. La prueba no tiene que ser robusta y convincente según hemos dicho antes. Sanabria v. González, 82 D.P.R. 885 (1961). Pero, debe ser creída. Y, el juez de instancia creyó al deman-dado en el caso de autos.
Un análisis del testimonio de dicho demandado y los de la demandante y su madre, revela que el del primero es irreconciliable con los de aquéllas. Al tribunal darle entero crédito al testimonio del demandado rechazó los de la deman-dante y su madre. Exigir que hiciera pronunciamiento sobre la credibilidad que le merecían estas últimas sería absurdo, ya que no podría creer a un mismo tiempo las versiones con-tradictorias de ambas partes, constituyendo la una la negación de la otra. El tribunal de instancia dirimió pues el conflicto de la prueba en contra de la demandante aplicando la norma del caso de Ocasio.
Repetimos, según lo hemos hecho en el pasado, las claras disposiciones de la Regla 43.1 de las de Procedimiento Civil:
“. . . [1] as determinaciones de hecho basadas en el testimonio oral no se dejarán sin efecto a menos que sean claramente erró-neas y se dará la debida consideración a la oportunidad que tuvo el tribunal sentenciador para juzgar la credibilidad de los testi-gos. ...”
*905Una determinación es “claramente errónea” cuando aun ha-biendo evidencia que la sostenga, el tribunal de apelación, en base a la totalidad de la evidencia, queda con la firme y cierta convicción de que se ha cometido error. Véanse United States v. Gypsum, Co., 33 U.S. 364, 395 (1947); McCallister v. United States, 348 U.S. 19, 20 (1954); 5A Moore, Federal Practice, 2d ed. 1971, par. 52.03.
Las determinaciones del juzgador en este caso no son claramente erróneas ni arbitrarias y tienen apoyo suficiente en la prueba creída por el tribunal de instancia. Tampoco se demuestra que haya habido pasión, prejuicio o parcialidad. Rodríguez v. Concreto Mixto, Inc., 98 D.P.R. 579 (1970).
En un caso de naturaleza distinta al de autos la Corte de Apelaciones de Nueva York hace unas manifestaciones que podemos adoptar para sostener la razón que fundamenta nuestra Regla 43.1, a saber:
“Cara a cara ante los testigos de carne y hueso el juzgador de los hechos está colocado en una posición de ventaja de la cual los jueces de apelación están excluidos. En casos dudosos, el ejercicio de su poder de observación frecuentemente resulta ser el método más cabal para hallar la verdad. . . . ¿ Cómo podríamos decir que el juez está errado? Nunca vimos los testigos. ... La ley confía a la sofisticación y sagacidad del juzgador el deber de la pondera-ción.” Boyd v. Boyd, 252 N.Y. 422, 169 N.E. 632, 634.
La situación planteada en este caso no justifica que se amplíe nuestra doctrina en las acciones filiatorias.